Citation Nr: 1737755	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-01 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded this case in June 2016.

The Veteran testified at a hearing before the undersigned in February 2016.  A transcript is of record. 


FINDING OF FACT

The Veteran's bilateral hearing loss is not linked to disease or injury incurred or aggravated in active service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not satisfied.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims service connection for bilateral hearing loss.  Specifically, he states that his hearing loss was caused by acoustic trauma from operating and being in close proximity to field artillery pieces while serving in Vietnam.  See December 2012 VA Form 9.  He also states that he was exposed to noises from combat, such as small arms fire, automatic weapons, mortars, and rockets on almost a daily basis.  See id.  For the following reasons, the Board finds that service connection is not established.
A. Law

Service connection will generally be awarded for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection on a direct basis, the evidence must show (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a link or nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 252 (1999).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss as an organic disease of the nervous system, service connection may alternatively be established with evidence of chronicity of the disease during service or during a presumptive period following service separation, or by showing a continuity of symptoms after service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); Fountain v. McDonald, 27 Vet. App. 258 (2015).  To establish service connection based on a continuity of symptoms, there must be evidence demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the continuity of symptoms.  Fountain, 27 Vet. at 263-64.  When chronicity or continuity of symptoms is shown, direct evidence of a medical nexus or causal link to service is not required to establish service connection.  Walker, 708 F.3d at 1338-39.  Rather, subsequent manifestations of the same chronic disease at any later date, no matter how remote in time from the period of service, will be service connected unless clearly attributable to causes unrelated to service ("intercurrent" causes).  38 C.F.R. § 3.303(b). 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for organic disease of the nervous system, including sensorineural hearing loss, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


B. Analysis

Impaired hearing is defined as a disability for VA compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).  Threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

VA examination reports dated in May 2010 and August 2016 reflects puretone threshold findings establishing the presence of a current bilateral hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385. 

The Veteran does not state that he experienced or was treated for hearing loss during service.  See December 2012 VA Form 9.  In a January 2004 application for service connection (VA Form 21-526), he stated that his hearing loss began in 1970, which is several years after his separation from service, in February 1966.  At the February 2016 Board hearing, the Veteran testified that he first noticed hearing loss about a couple of years after separation.  

The Veteran's service treatment records include a February 1964 entrance examination and February 1966 separation examination report showing that his hearing was clinically evaluated as normal.  The Veteran denied a history of hearing loss in the February 1966 report of medical history at separation.  The entrance and separation examination reports also reflect that audiometric testing results were all below 20 decibels.  Because these audiograms are dated prior to December 31, 1970, they must be converted from American Standards Association (ASA) units to International Standards Organization (ISO)-American National Standards Institute (ANSI).  This means adding to the reported findings 15 decibels at the 500 dB level, 10 decibels at the 1000, 2000, and 3000 dB levels, and 5 decibels at the 4000 dB level.  Even after conversion, the puretone thresholds remained below 20 decibels.  Accordingly, the service audiograms showed normal hearing at entrance and separation.  See Hensley, 5 Vet. App. at 157. 

The Veteran's reported exposure to noise from field artillery, small arms fire, automatic weapons, mortars, rockets, and other such sources is accepted based on the circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).  However, the Board finds that the evidence weighs against a link between such exposure and the Veteran's current hearing loss disability.  In this regard, when an injury is incurred in combat, satisfactory lay or other evidence will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Collette v. Brown, 82 F.3d 389, 393 (Fed.Cir.1996).  The Veteran's DD 214 does not reflect military awards or citations denoting combat service.  Proximity to combat is not sufficient to establish combat service for VA compensation purposes.  See VAOPGCPREC 12-99 (65 Fed. Reg. 6,257 (2000) (providing that in order to establish that a Veteran "engaged in combat with the enemy," it must be shown that the Veteran "personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality").  Nevertheless, for the purposes of this decision only, the Board accepts the Veteran's statements suggesting that he helped fire artillery in combat operations in Vietnam as credible based on his military occupational specialty in field artillery and his Vietnam service. 

The fact that the Veteran was exposed to noise from combat operations in Vietnam is not sufficient to establish incurrence of hearing loss in service.  The Veteran has stated that he did not experience hearing loss in service or for some time after separation, and his service treatment records show normal findings regarding his hearing acuity.  As discussed in more detail below, the August 2016 VA examiner found that there was no significant threshold shift or other evidence of noise injury during service. 

The sole fact that the Veteran states that his hearing manifested within a year or two after separation from service is not sufficient to establish that this was the case, or that it manifested to a compensable degree within a year of separation.  VA made adequate attempts to obtain all records sufficiently identified by the Veteran, and none have been identified for this time period.  When asked to provide or authorize the release of hearing testing results from a company he worked at in the 1970's (based on his statement in the January 2004 VA Form 21-526), he replied in a July 2016 statement (VA Form 21-4138) that the company did not have test results.  He did not furnish an authorized release form.  Accordingly, VA has no way of determining the state of the Veteran's hearing within the first year or two after the Veteran's separation from service.  His statements that he noticed hearing loss soon after separation are not sufficient to show that it manifested at that time, or to a compensable degree.  Such statements made more than thirty years later after the fact are simply not reliable in this regard, as he may have misremembered the date of onset, or misrepresented the timeline for the purpose of supporting the claim.  Moreover, absent audiometric testing or speech recognition testing, it is impossible to determine whether his hearing loss manifested to a compensable degree within one year of separation.  Accordingly, the Board finds that there is no positive evidence, or not sufficient evidence, to bring the matter within a "range of probability" such that reasonable doubt can be resolved in favor of the Veteran on this issue.  See 38 C.F.R. § 3.102.  The post-service treatment records and other evidence of record does not otherwise support an onset of hearing loss within the first year or two of separation from service. 

Because hearing loss was not noted during service and did not manifest to a compensable degree within one year of service separation, service connection may not be granted on a presumptive basis, or based on chronicity or continuity of symptoms.  See 38 C.F.R. §§ 3.303(b), 3.307; Fountain, 27 Vet. at 263-64. 

The preponderance of the evidence weighs against a link or medical nexus between the Veteran's current hearing loss disability and his in-service noise exposure.  In the August 2016 VA examination report, after taking into account the Veteran's reported in-service noise exposure, the examiner concluded that the Veteran's hearing loss was less likely than not related to service noise exposure or acoustic trauma.  The examiner explained that the entrance and separation audiograms showed normal hearing bilaterally, and without a significant puretone threshold shift, including after converting them from ASA to ISO-ANSI units.  Based on findings from the Institute of Medicine, the examiner further explained that there was not sufficient evidence from current medical knowledge to determine whether permanent noise-induced hearing loss can develop long after the noise exposure occurred, and that a delayed onset of noise-induced hearing loss was unlikely. 

The August 2016 VA medical opinion carries more probative weight than the Veteran's statement that his hearing loss was caused by noise exposure during active service.  In contrast to the examiner, who is an audiologist, the Veteran does not have a medical background and thus is considered a lay person in the field of medicine.  Moreover, the VA examiner provided an explanation for the conclusion reached, while the Veteran's assertion that his hearing loss is related to in-service noise exposure is unsupported.  Accordingly, the objective opinion of the August 2016 VA audiologist outweighs the Veteran's lay statements on this issue.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Veteran, through his representative, asserts that the August 2016 VA opinion is inadequate because it relied on the fact that the Veteran's separation audiogram showed normal hearing.  See July 2017 Appellant's Brief.  In this regard, citing Hensley, 5 Vet. App. at 159, he states that the U.S. Court of Appeals for Veterans Claims (Court) held that "lack of hearing loss at separation cannot, by itself, constitute conclusive evidence that service connection is not warranted."  Id.  Finally, he states that the "primitive techniques" used at the time of the service audiological examinations are not adequate to determine whether hearing loss was present at the time for VA purposes.  Id.

The Board disagrees and finds the August 2016 VA examination adequate to decide the claim.  The Court in Hensley only held that VA may not, from a legal standpoint, find that normal hearing during service precludes service connection for hearing loss.  See Hensley, 5 Vet. App. at 159.  The Court did not prohibit a VA examiner from taking into account normal hearing at separation, and the absence of a significant threshold shift during service, as factors-even the sole factors-supporting the conclusion that hearing loss is not related to service noise exposure.  In this case, the VA examiner fully explained that current medical evidence did not support a delayed onset of noise-induced hearing loss, and therefore that normal hearing at separation, with no significant threshold shift during service, led to the conclusion that the Veteran's hearing loss was not service-related.  Finally, with regard to the statement that "primitive techniques" were used to measure the Veteran's hearing during service, with the suggestion that such techniques were not sufficient to detect hearing loss at the time, no explanation has been provided as to why audiometric testing is considered primitive, or why the audiometric equipment used during the Veteran's period of service would be too technologically limited to detect hearing loss as defined in Hensley.  The results of audiometric testing are still used in defining a current hearing loss disability for VA purposes, and for evaluating it under the rating criteria.  See 38 C.F.R. §§ 3.385, 4.85 (2017).  The fact that the Veteran's service audiograms recorded the results of audiometric testing using ASA rather than ANSI-ISO units does not show that the equipment itself was primitive or insufficient for detecting hearing loss.  In the August 2016 VA examination report, the examiner observed that an audiogram is an imperfect measurement, but is accepted as the objective basis for determining noise injuries.  Accordingly, the Board finds that the August 2016 VA opinion is adequate to decide the claim.  

In sum, the preponderance of the evidence weighs against a nexus between the Veteran's bilateral hearing loss and in-service noise exposure.   See 38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366. Because the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

The Board is grateful to the Veteran for his service, and regrets that it cannot render a favorable decision in this matter. 


ORDER

Service connection for bilateral hearing loss is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


